Citation Nr: 0701279	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.

4.  Entitlement to an increased rating for a left medial 
tibia scar, evaluated as noncompensably disabling prior to 
April 13, 2005, and 10 percent disabling from April 13, 2005.

5.  Evaluation of service-connected bilaterally pes planus, 
evaluated as non-compensably disabling from April 13, 2005.

6.  Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324 (2006).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1944. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and March 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied entitlement to service connection 
for residuals of a left knee injury, residuals of a lumbar 
spine injury, and residuals of a cervical spine injury, 
denied a compensable rating for a left medial tibia scar, 
granted service connection for bilaterally pes planus and 
rated it as non-compensably disabling from April 13, 2005, 
and denied entitlement to a compensable disability rating 
under the provisions of 38 C.F.R. § 3.324.  In a November 
2005 rating decision, the left medial tibia scar was rated as 
10 percent disabling rating, effective from April 13, 2005.  
Accordingly, because VA is required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation, the issues on appeal are as they appear on the 
first page of this decision. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, he 
developed left knee arthritis because of service-connected 
resection of an osteochondroma of the left tibia.

2.  The preponderance of the evidence is against a finding 
that a low back disorder was present in service; that any 
current low back disorder is related to service; or that 
arthritis of the low back manifested itself to a compensable 
degree within a year following separation from active duty.

3.  The preponderance of the evidence is against a finding 
that a cervical spine disorder was present in service; that 
any current cervical spine disorder is related to service; or 
that arthritis of the cervical manifested itself to a 
compensable degree within a year following separation from 
active duty.

4.  Prior to April 13, 2005, the left medial tibia scar was 
not unstable or painful on examination and could not be rated 
based on limitation of motion of the left knee without 
violating the rule against pyramiding; and since April 13, 
2005, the left medial tibia scar does not cover an area or 
areas exceeding 12 square inches and cannot be rated based on 
limitation of motion of the left knee without violating the 
rule against pyramiding.  

5.  The preponderance of the evidence is against showing that 
bilateral pes planus is moderately disabling with a weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, or pain on manipulation and use of the 
feet. 

6.  The veteran's service-connected left medial tibia scar is 
rated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, left 
knee arthritis was caused by service-connected resection of 
an osteochondroma of the left tibia.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).

2.  Residuals of a lumbar spine injury were not incurred or 
aggravated during military service and arthritis of the 
lumbar spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

3.  Residuals of a cervical spine injury were was not 
incurred or aggravated during military service and arthritis 
of the cervical spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

4.  The veteran did not meet the criteria for a compensable 
rating for a left medial tibia scar prior to April 13, 2005, 
or the criteria for a rating in excess of 10 percent for the 
scar for the period since April 13, 2005.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).

5.  The veteran did not meet the criteria for a compensable 
rating for pes planus at any time during the pendency of the 
appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.7, 4.71a, Diagnostic Code 5276 (2006). 

6.  The criteria for a compensable disability rating based on 
multiple non-compensable service connected disabilities are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.324, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 and 
January 2004, prior to the October 2003 and March 2004 rating 
decisions, along with the subsequent notice provided in 
February 2005, March 2005, December 2005, and March 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Moreover, 
the notice provided in March 2006 provides notice of the type 
of evidence necessary to establish disability ratings and/or 
effective dates for the claims on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims 
were readjudicated in the July 2006 supplemental statement of 
the case.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records and all 
available and identified post-service medical records, 
including his treatment records from the Central Texas VA 
Medical Center, South Austin Medical Center, and Lost Pines 
Physical Therapy Center.  The record also shows that the 
veteran was provided VA examinations in July 2003, August 
2005, February 2006, and July 2006.  Moreover, in October 
2006 the veteran notified the RO that he had no additional 
evidence to file in support of his claims. 

The Board recognizes that while VA provided the veteran with 
a number of examinations, none of the examiners offered an 
opinion as to the origins of his alleged lumbar and cervical 
spine disabilities.  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his lumbar 
and cervical spine disabilities were caused by his military 
service.  As will be more fully explained below, his service 
medical records are silent for any complaints or clinical 
findings pertaining to the lumbar and cervical spines and 
there is no evidence of lumbar and cervical spine 
disabilities for more then a decade, if ever, following his 
separation from service.  For these reasons, the Board finds 
that a medical opinion is not necessary to decide these 
claims, in that any such opinion could not establish the 
existence of the claimed in-service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the United States Court of Appeals for 
Veterans Claims (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) and the Board, via the below 
decision, is granting the veteran's only claim based on a 
theory of secondary service connection.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. 
§§ 19.9, 19.31 (2006).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


The Service Connection Claims

The veteran contends that he has lumbar and cervical spine as 
well as left knee disabilities due to injuries he sustained 
while in military service.  As to the left knee disability, 
it is also alleged that it was caused by his service 
connected resection of an osteochondroma of the left tibia.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to the left knee disability, at an April 2005 joints 
examination which was held for the express purpose of 
ascertaining if he had additional disability due to his 
service connected resection of an osteochondroma of the left 
tibia, after a review of the record on appeal and an 
examination of the veteran, it was opined as follows: 

Veteran's [left knee] arthritis . . . is 
as likely as not etiologically related to 
the resection of the osteochondroma and 
continued pain in the left knee.  As the 
veteran has left knee pain continued from 
the resection of the benign 
osteochondroma . . .

While the February 2006 VA examiner thereafter opined that 
excision of the osteochondroma did not cause left leg 
shortening, the April 2005 VA examiner's opinion is not 
directly contradicted by any other medical evidence of 
record.  Evans, supra.  Under these circumstances, and 
granting the veteran the benefit of any doubt in this matter, 
the Board concludes that the claimant is entitled to a 
service connection for left knee arthritis.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.310; Allen, supra (service 
connection could be granted for a disability where a service-
connected disability had aggravated a nonservice-connected 
disability).

As to the lumbar and cervical spine disabilities, the Board 
notes that service medical records are not only negative for 
complaints, diagnoses, or treatment related to the back and 
neck but that the first complaint of low back pain is not 
found in the record until the time of the December 1953 VA 
examination and the first complaint of neck pain is not found 
in the record until the time of the December 1958 VA 
examination.  Despite the above complaints, the Board also 
notes that the post-service record is negative for a 
diagnosis of a chronic disease process of either the low back 
or neck.  Likewise, the record does not contain a medical 
opinion related either of these alleged disabilities to the 
veteran's military service.  Id.

Accordingly, because the evidence of record does not include 
a medical opinion linking alleged back and neck disabilities 
to military service, the Board must conclude that the weight 
of the evidence is against the claims of entitlement to 
direct service connection for lumbar and cervical spine 
disabilities.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service-connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

The preponderance of the evidence is also against finding 
that alleged lumbar and cervical spine disabilities are 
related to any disease or injury during the veteran's 
military service because the service medical records are 
negative for any complaints.  Id.

Moreover, given the length of time between the veteran's 1944 
separation from military service and first seen complaining 
of back and neck pain in the mid to late 1950's, the Board 
finds that there is no continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
also do not help the veteran in establishing his claims 
because manifestations of arthritis of either the lumbar or 
cervical were not found in the record during the first post-
service year.  

The Higher Evaluation Claims

The veteran contends that his service-connected left medial 
tibia scar and pes planus are manifested by increased adverse 
symptoms that warrant higher evaluations.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  

As to the claim for an increased rating for the left medial 
tibia scar, although regulations require that a disability be 
viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 
4.2, when assigning the disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

As to the claim for a higher evaluation for bilateral pes 
planus, because the veteran is appealing the original rating, 
consideration must be given to whether he deserves a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Left Medial Tibia Scar

Historically, a June 1945 rating decision granted service 
connection for an osteochondroma of the left tibia.  A 
December 1947 decision rated the osteochondroma of the left 
tibia under 38 C.F.R. § 4.71a, Diagnostic Code 5015 (benign 
new bone growth).  In the first rating decision addressing 
this disability following a November 1953 resection, the 
March 2004 decision rated the resection of the osteochondroma 
of the left tibia as non compensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 7805 (limitation of 
motion).  Thereafter, a November 2005 decision rated the 
resection of the osteochondroma of the left tibia as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 7804 (superficial and painful scars), effective from 
April 13, 2005.

Accordingly, under the law that has been in effect since 
before the veteran filed his May 2003 claim for a compensable 
rating, Diagnostic Code 7801 provides that scars, other than 
the head face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 
square centimeters) warrant a 10 percent disability rating.  
A 20 percent rating is warranted for area or areas exceeding 
12 square inches (77 square centimeters), a 30 percent rating 
is warranted for an area or areas exceeding 72 square inches 
(465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118.  Scars that are 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Id.  A deep scar is one associated with 
underlying soft tissue damage.  Id.

Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion that are of an area or areas of 144 
square inches (929 square centimeters) or greater warrant a 
10 percent disability rating.  Id.  Scars in widely separated 
areas, as on two or more extremities, or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id.  A superficial scar is not one associated with 
underlying soft tissue damage.  Id.

Diagnostic Code 7803 provides that superficial, unstable 
scars, warrant a 10 percent evaluation.  Id.  An unstable 
scar is defined as one where, for any reason, there is 
frequent loss of skin over the scar.  Id.  A superficial scar 
is not one associated with underlying soft tissue damage.  
Id.

Diagnostic Code 7804 provides that superficial scars, painful 
on examination, warrant a 10 percent disability rating.  Id.

Diagnostic Code 7805 provides that other scars are to be 
rated on the limitation of the affected part.  Id.

Initially, the Board notes that given the April 13, 2005, 
effective date assigned the 10 percent disability rating for 
the scar, the Board's analysis must look at the following two 
distinct periods of time: whether the veteran was entitled to 
a compensable rating for his scar for the period prior to 
April 13, 2005, and whether the veteran is entitled to a 
rating in excess of 10 percent for his scar for the period 
from April 13, 2005.  See AB, supra. 

As to whether the veteran was entitled to a compensable 
rating for his scar for the period prior to April 13, 2005, 
VA treatment records dated from April 2003 to May 2003 and 
the VA examination dated in July 2003 were negative for 
either objective evidence of the scar being unstable or 
painful.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Therefore, a compensable rating was not warranted for the 
veteran's service connected scar for the period prior to 
April 13, 2005. 

As to whether the veteran is entitled to a rating in excess 
of 10 percent for his scar for the period from April 13, 
2005, at the April 2005 and July 2006 scars examination it 
was opined that the scar was 3 inches long and 1/8th of an 
inch wide.  Accordingly, even if the Board conceded that the 
scar was deep or caused limited motion, the veteran would not 
meet the criteria for a 20 percent rating because the scar 
did not cover 12 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Therefore, an increased rating is not 
warranted for the veteran's service connected scar for the 
period from April 13, 2005. 

(Parenthetically, the Board notes that, while the April 2005 
joints examiner noted that the veteran had a "Y" shaped 
scar on his left knee which, after measuring all three parts 
of the "Y," was 12 inches long and 11/2 inches wide at its 
widest part, this scar is the result of his non service 
connected post-service knee surgeries and not the service 
connected scar from the resection of the osteochondroma of 
the left tibia.  Therefore, the size of this scar is not 
relevant to the current claim).

As to Diagnostic Code 7805, the Board finds that the veteran 
is not entitled to an increased rating for limitation of 
motion of the left knee due to the scar for the entire period 
during which his appeal has been pending because this would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2006).  Specifically, because the veteran is also service 
connected for the left knee arthritis caused by the resection 
of the osteochondroma of the left tibia assigning an 
increased rating due to lost motion caused by the scar under 
Diagnostic Code 7805 would compensate the claimant twice for 
the same lost motion.

In summary, the weight of the evidence is against finding 
that the veteran's scar was entitled to an increased rating 
at any time during which the appeal was pending.  The claim 
is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 
4.118. 

The Bilaterally Pes Planus

As indicated above, an October 2003 rating decision granted 
service connection for bilateral pes planus and rated it as 
non-compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (acquired flat feet), effective from May 19, 2003.

Accordingly, the veteran will only be entitled to a 
compensable rating if his pes planus is moderately disabling 
with a weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

With the above criteria in mind, at the October 2003 feet 
examination, which was conducted without the veteran's claims 
files being present, the claimant reported that since his 
separation from military service he had self treated his pes 
planus with over-the-counter shoe inserts with some relief.  
On examination, the feet appeared symmetrical; there was no 
swelling, tenderness to palpation, loss of arch; and no 
evidence of hallux valgus or pes planus.  The veteran could 
rise on his heels and toes, walk heel-to-toe, and stand on 
one foot without evidence of discomfort.  The joints had no 
pain with motion.  It was opined that the veteran had no 
evidence of impairment of function or mobility.  Next, it was 
opined that the veteran had no additional limitation of 
motion due to pain, fatigue, or lack of endurance following 
repetitive movement.  The veteran had no functional 
limitation on standing or walking.  He also did not have 
callosities, breakdown, or unusual shoe wear pattern which 
would indicate abnormal weight bearing.  He had no impairment 
to posture when standing, squatting, supination, pronation, 
and rising on heels and toes.  The foot did not have any 
malaligment.  X-rays showed flat foot.  The diagnosis was 
"minimal" pes planus.  It was opined that the pes planus 
did not significantly adversely affect the veteran's formal 
occupational or daily activities. 

Thereafter, at the April 2005 feet examination, the examiner 
was provided the veteran's claims files.  It was noted by the 
examiner that the veteran complained of intermittent but 
severe pain in his feet as well as stiffness which was 
aggravated by standing and walking.  However, he denied 
having a problem with swelling.  The veteran did not use a 
corrective devise.  On examination, the Achilles tendon 
alignment was normal with weight bearing and non-weight 
bearing.  He did not have foot malaligment.  It was opined 
that the veteran had no impairment of standing or walking 
potential.  The diagnosis was pes planus with, as per the 
veteran's claims, severe and intermittent pain with the above 
limitations.  

Lastly, at the July 2006 feet examination the examiner was 
provided the veteran's claims files.  Thereafter, it was 
noted that the veteran complained of a constant burning on 
the sols of each foot whether at rest or putting weight on 
his feet.  The veteran next reported that, while he does not 
receive any treatment for his pes planus, the medication he 
takes for his other joint problems also helps his feet.  It 
was next reported that the veteran used a cane because of 
poor balance.  However, he does not wear corrective shoes, 
inserts, or braces.  On examination, the veteran did not have 
any painful motion of the ankles, feet, or toes.  Range of 
motion of the feet and ankles were normal.  It was opined 
that the veteran did not have any decrease in range of motion 
or joint function after repetitive use.  It was also opined 
that there was no edema or tenderness.  The Achilles tendon 
alignment was normal with weight bearing and non-weight 
bearing.  The weight of his body was well distributed on the 
soles of his feet.  He did not have foot malaligment.  It was 
opined that his feet had no effect on his activities of daily 
living.  The diagnosis was bilateral "mild to moderate" pes 
planus.

Therefore, while the most recent VA examination report shows 
the veteran's complaints of chronic foot pain, examination 
failed to disclose any problem with weight-bearing, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In 
fact, the VA examinations were uniformly negative for any 
objective evidence of adverse symptomatology.  Moreover, the 
October 2003 examiner characterized the pes planus as minimal 
and the July 2006 examiner characterized the pes planus as 
"mild to moderate."  Furthermore, as to the severe pain 
complained of at the April 2005 VA examination, the Board is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).

Therefore, even taking into account pain on use and other 
factors identified in 38 C.F.R. §§ 4.440, 4.45 (2006) as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain, weakness, etc.), the Board 
finds that the weight of the evidence is against finding that 
the veteran's bilateral pes planus met the criteria for a 
compensable rating.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.  The claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.27, 4.71a. 

The 38 C.F.R. § 3.324 Claim

Lastly, as to the 38 C.F.R. § 3.324 claim, controlling laws 
and regulations provide that, when a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree the rating agency is authorized 
to apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.

With the above criteria in mind, the Board notes that the 
November 2005 rating decision granted the veteran's service 
connected left medial tibia scar a 10 percent disabling 
rating.  Accordingly, because one of the veteran's service 
connected disabilities has been assigned a compensable 
rating, the 38 C.F.R. § 3.324 claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit) 



Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
and private physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability or the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the appellant's statements, as well as 
those of his representative, addressing the origins of his 
lumbar and cervical spine disorders and the severity of his 
scar and pes planus, are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, to the extent outlined above, the preponderance of 
the evidence is against the appellant's claims, and the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, to the extent outlined 
above, the claims must be denied.


ORDER

Service connection for left knee arthritis is granted.

Service connection for residuals of a lumbar spine injury is 
denied.

Service connection for residuals of a cervical spine injury 
is denied.

An increased rating for the left medial tibia scar was not 
warranted at any time during the pendency of the appeal.



A compensable evaluation for pes planus was not warranted at 
any time since April 13, 2005. 

Entitlement to a compensable disability rating under 38 
C.F.R. § 3.324 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


